Case 3:19-cv-01018-MMH-JRK Document 63 Filed 01/13/21 Page 1 of 4 PageID 361




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   DOLPHIN COVE INN, INC.,

               Plaintiff,

   v.                                          Case No. 3:19-cv-1018-J-34JRK

   THE VESSEL OLYMPIC JAVELIN,
   her engines, tackle, apparel, furniture
   and furnishings, equipment, and
   appurtenances, in rem, et al.,

               Defendants.
                                       /

                                     ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Doc. 60; Report) entered by the Honorable James R. Klindt, United States

   Magistrate Judge, on December 22, 2020.          In the Report, Judge Klindt

   recommends that Plaintiff Dolphin Cove Inn, Inc.’s Motion for Default

   Judgment Against Defendants the Vessel Olympic Javelin, Southern Marine

   Services, Inc. and Frederick Gatchell (Doc. 28; First Motion) be granted in part

   and denied in part and that Plaintiff Dolphin Cove Inn, Inc.’s Motion for Default

   Judgment Against Defendant Mark Tarlowski (Doc. 58; Second Motion) be

   granted. See Report at 31. To date, no objections to the Report have been filed,

   and the time for doing so has passed.
Case 3:19-cv-01018-MMH-JRK Document 63 Filed 01/13/21 Page 2 of 4 PageID 362




         The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

   specific objections to findings of facts are filed, the district court is not required

   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the

   district court must review legal conclusions de novo. See Cooper-Houston v. S.

   Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-

   FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         Upon independent review of the file and for the reasons stated in Judge

   Klindt’s Report, the Court will accept and adopt the legal and factual

   conclusions recommended by the Magistrate Judge. Accordingly, it is hereby

         ORDERED:

         1. The Report and Recommendation (Doc. 60) is ADOPTED as the

            opinion of the Court.

         2. Plaintiff Dolphin Cove Inn, Inc.’s Motion for Default Judgment Against

            Defendants the Vessel Olympic Javelin, Southern Marine Services,

            Inc. and Frederick Gatchell (Doc. 28; First Motion) is GRANTED in

            part and DENIED in part.

         3. Plaintiff Dolphin Cove Inn, Inc.’s Motion for Default Judgment Against

            Defendant Mark Tarlowski (Doc. 58; Second Motion) is GRANTED.


                                             2
Case 3:19-cv-01018-MMH-JRK Document 63 Filed 01/13/21 Page 3 of 4 PageID 363




         4. The First Motion and the Second Motion are GRANTED to the extent

            that the Clerk of the Court is directed to enter a joint and several

            judgment in favor of Plaintiff and against Defendants Southern Marine

            Services, Inc.; Frederick Gatchell; and Mark Tarlowski for damages in

            the amount of $42,826.00 plus pre-judgment interest at a rate of 4.51%,

            attorney’s fees in the amount of $16,290.50; and costs in the amount of

            $1,505.00.

         5. The First Motion is DENIED to the extent it seeks the entry of default

            judgment against Defendant the Vessel Olympic Javelin and to the

            extent it seeks a maritime lien.

         6. The Clerk of the Court is directed to administratively close this case.

         7. Plaintiff is directed to file a notice on April 12, 2021, and every ninety

            (90) days thereafter, advising the Court of the status of its efforts to

            locate the Vessel.

         DONE AND ORDERED at Jacksonville, Florida, this 13th day of

   January, 2021.




                                           3
Case 3:19-cv-01018-MMH-JRK Document 63 Filed 01/13/21 Page 4 of 4 PageID 364




   ja
   Copies to:

   Counsel of Record

   Southern Marine Services, Inc. & Frederick Gatchell
   604 Shorewood Drive, Unit 204
   Cape Canaveral, FL 32920

   Mark Tarlowski
   ccaptainmark@gmail.com




                                         4
